Exhibit 10.1

Separation Agreement

This Separation Agreement (this “Agreement”), by and between Bankrate, Inc., a
Delaware corporation (the “Company”), and Donaldson Ross (the “Executive”) is
entered into as of November 2, 2015.

WHEREAS, the Executive currently serves as Chief Executive Officer, Bankrate.com
of the Company pursuant to that certain Executive Agreement, dated as of
September 11, 2006,  and amended as of September 25, 2009 and December 31, 2012
(as amended, the “Employment Agreement”);

WHEREAS, the Company and the Executive have agreed that the Executive shall
resign his employment with the Company and its affiliates effective as of
December 31, 2015 (the “Termination Date”); and

WHEREAS, the Company and the Executive now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
separation from service with the Company on the Termination Date, and other
matters related thereto.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the Company and the
Executive hereby agree as follows:

1. Separation from Service.

(a) Resignation.  The Executive hereby resigns his employment with the Company,
effective as of the close of business on the Termination Date, and concurrently
resigns from all offices and directorships he holds with the Company or any of
its affiliates.

(b) Interim Period.   The Executive will be paid his normal salary and receive
all benefits pursuant to the terms of his Employment Agreement through the
Termination Date.

(c) Severance Benefits.  Subject to the Executive’s compliance with the terms of
this Agreement and the restrictive covenants set forth below, and the
Executive’s execution and delivery no later than 21 days following the
Termination Date, and non-revocation, of a release of claims in favor of the
Company and its subsidiaries and affiliates and each of their respective
officers, employees, directors, shareholders, and agents in the form attached
hereto as Exhibit A (collectively, the “Severance Requirements” and the date on
which such release becomes irrevocable, the “Release Date”), the Company shall
provide the Executive with the following:

(i) An amount in cash equal to $400,000, payable in accordance with the schedule
set forth in Section 9 of the Employment Agreement;

(ii) The actual annual bonus in respect of the 2015 calendar year that the
Executive would have earned had the Executive remained employed with the Company
through the time such bonuses are paid, payable at the same time annual bonuses
are paid to similarly situated executives of the Company generally;



 

--------------------------------------------------------------------------------

 

 

(iii) For the 12-month period following the Date of Termination, a payment each
month (payable no later than the end of the month) equal to the monthly cost of
continued coverage for the Executive and the Executive’s spouse and dependents,
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) paid
by the Executive under the Company’s group health, dental, and vision plans
pursuant to Section 4980B of the Code, less the amount that the Executive would
be required to contribute for such health coverage if the Executive were an
active employee of the Company; provided the Executive is eligible for and
timely elects COBRA continuation coverage; and provided,  further, that if such
continuation coverage payments, by reason of change in the applicable law, may,
in the Company’s reasonable view, result in tax or other penalties on the
Company, this Section 1(c)(iii) shall terminate and the parties shall, in good
faith, negotiate for a substitute provision that would not result in such tax or
other penalties; and

(iv) Subject to compliance with applicable law and to the extent permitted by
any applicable plan document, for the 12-month period following the Date of
Termination, participation in any executive health benefit plan provided by the
Company to similarly situated executives of the Company generally to the same
extent that the Executive would be eligible under such plan if the Executive’s
employment had not terminated.

(d) Treatment of Outstanding Equity Compensation Awards.  Subject to the
Severance Requirements, the Executive’s outstanding equity awards shall be
treated as follows upon the Executive’s resignation from employment:

(i) Any outstanding stock options underlying the Executive’s 2011 stock option
grant dated June 16, 2011 (the “2011 Option Award”) that are vested as of the
Termination Date shall remain exercisable for 12 months following the
Termination Date, and shall, to the extent not exercised, be automatically
forfeited and cancelled without consideration on the first anniversary of the
Termination Date.  Any outstanding stock options that are unvested as of the
Termination Date shall be automatically forfeited and cancelled without
consideration as of the Termination Date.

(ii) Any shares of restricted stock underlying the Executive’s 2015 restricted
stock award dated February 2, 2015 (the “2015 Restricted Stock Award”) that
would have vested on or prior to February 2, 2016 shall become vested as of the
Release Date, with the balance of the shares of restricted stock underlying the
2015 Restricted Stock Award being automatically forfeited as of the Release
Date.  If the Release Date does not occur, all unvested shares of restricted
stock underlying the 2015 Restricted Stock Award shall be deemed to have been
automatically forfeited as of the Termination Date.

(iii) All shares of restricted stock underlying the Executive’s 2014 restricted
stock award dated February 3, 2014 (the “2014 Restricted Stock Award”) shall
become vested as of the Release Date.    If the Release Date does not occur, all
unvested shares of restricted stock underlying the 2014 Restricted Stock Award
shall be deemed to have been automatically forfeited as of the Termination Date.

(iv) All shares of restricted stock underlying the Executive’s 2013 restricted
stock award dated May 14, 2013 (the “2013 Restricted Stock Award”) shall become
vested as of



2

 

--------------------------------------------------------------------------------

 

 

the Release Date.    If the Release Date does not occur, all unvested shares of
restricted stock underlying the 2013 Restricted Stock Award shall be deemed to
have been automatically forfeited as of the Termination Date.

(v) For purposes of the Executive’s 2015 performance share award dated February
2, 2015 (the “2015 Performance Share Award”), the Executive’s termination of
employment shall be deemed a termination by the Company without “Cause” (as
defined in the 2015 Performance Share Award agreement) on the Termination Date.

(vi) For purposes of the Executive’s 2014 performance share award dated February
3, 2014 (the “2014 Performance Share Award”),  the Executive’s termination of
employment shall be deemed a termination by the Company without “Cause” (as
defined in the 2014 Performance Share Award agreement) on the Termination Date.

(e) Attorneys’ Fees.  The Company will reimburse the Executive for the
professional fees he incurs to review, negotiate and enter into this Agreement,
up to a cap of $7,500.

(f) No Additional Benefits.  Except as provided in Sections 1(b), 1(c), 1(d) and
1(e), the Executive shall be entitled to no other compensation and/or benefits
of any kind from the Company in connection with his service as an employee of
the Company, other than any earned but unpaid salary, payment for any accrued
but unused vacation, and any benefits that are accrued and vested as of the
Termination Date under employee benefit plans of the Company in which the
Executive participates as of the Termination Date.

2. Trade Secrets and Confidential Information.  The Executive acknowledges and
agrees that the Executive’s obligations, and the Company’s and its affiliates’
rights, under Section 12 of the Employment Agreement shall remain in full force
and effect,  provided,  however, that notwithstanding the provisions of
Section 12(C) of the Employment Agreement, the Executive may retain (i) a copy
of his contacts database; (ii) the laptop, iPhone and iPad provided to him by
the Company (provided that the Executive will cooperate with the Company to
delete from each device any of the Company’s Trade Secrets and Confidential
Information); (iii) the cellphone number 203-722-0100; and (iv) diaries,
calendars and documents of a personal nature, such as documents related to
employment terms, employee benefits, expense reimbursements and personal
taxes.  Section 12 of the Employment Agreement (as modified by the immediately
preceding sentence) is hereby incorporated into this Section 2.

3. Noncompetition; Nonsolicitation.  The Executive acknowledges and agrees that
his obligations, and the Company’s and its affiliates’ rights, under Section 13
of the Employment Agreement shall remain in full force and effect;  provided,
 however, that for purposes of Section 13 of the Employment Agreement, the term
“Business” shall mean the business of delivering personal finance content to
consumers on the Internet, and the business of generating leads or hyperlink or
display advertising for mortgages, home equity lines of credit, real estate,
retail banking products, credit cards, insurance or auto loans on the
Internet.  Section 13 of the Employment Agreement (as modified by the
immediately preceding sentence) is hereby incorporated into this Section 3.



3

 

--------------------------------------------------------------------------------

 

 

4. Nondisparagement.  The Executive shall not at any time make any written or
oral statements, representations, or other communications that disparage the
business or reputation of the Company or its affiliates or any of their
respective officers, directors, employees, stockholders, agents, or
representatives, other than to the extent necessary to respond in an appropriate
and truthful manner to any legal process or give appropriate and truthful
testimony in a legal or regulatory proceeding.  The Company agrees to instruct
the members of its Board of Directors and the officers of the Company who are
subject to the requirements of Section 16 of the Securities Exchange Act of
1934, as amended, not to disparage the business or reputation of the Executive,
other than to the extent necessary to respond in an appropriate and truthful
manner to any legal process or give appropriate and truthful testimony in a
legal or regulatory proceeding.  Nothing in this Section 4 is intended to
(a) prevent either party from conferring in confidence with its legal
representatives, or (b) prevent either party from responding publicly to
incorrect, disparaging, or derogatory public statements to the extent reasonably
necessary to correct or refute such statements.

5. Injunctive Relief.  The Executive acknowledges that breach of the provisions
of Section 2, Section 3, or Section 4 of this Agreement would result in
irreparable injury and permanent damage to the Company.  The Executive further
acknowledges that the prohibitions or restrictions set forth in Sections 2,  3,
and 4 are both reasonable and necessary under the circumstances, singularly and
in the aggregate, to protect the interests of the Company.  The Executive
recognizes and agrees that the ascertainment of damages in the event of a breach
of Section 2, Section 3, or Section 4 of this Agreement would be difficult, and
that money damages alone would be an inadequate remedy for the injuries and
damages that would be suffered by the Company from such a breach by the
Executive.  The Executive therefore agrees:  (a) that, in the event of a breach
of Section 2, Section 3, or Section 4 of this Agreement, the Company, in
addition to and without limiting any of the remedies or rights that it may have
at law or in equity or pursuant to this Agreement, shall have the right to
injunctive relief or other similar remedy in order to specifically enforce the
provisions hereof, and (b) to waive and not to (i) assert any defense to the
effect that the Company has an adequate remedy at law with respect to any such
breach, (ii) require that the Company submit proof of the economic value of any
Trade Secret (as defined in the Employment Agreement), or (iii) require that the
Company post a bond or any other security.  Nothing contained herein shall
preclude the Company from seeking monetary damages of any kind, including
reasonable fees and expenses of counsel and other expenses, in a court of law.

6. Section 409A.  This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations relating thereto or an exception to Section 409A of the
Code.  For purposes of compliance with Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation, and in no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.  All
reimbursements provided under this Agreement shall be provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (a) the amount of expenses eligible for reimbursement
during one calendar year shall not affect the amount of expenses eligible for
reimbursement in any other calendar year, (b) the reimbursement of an eligible
expense shall be made no later than the last day of the calendar year



4

 

--------------------------------------------------------------------------------

 

 

following the calendar year in which the expense is incurred, and (c) the right
to any reimbursement shall not be subject to liquidation or exchange for another
benefit.

7. Miscellaneous.

(a) Governing Law.  This Agreement shall be governed in all aspects by the laws
of the State of Florida, without regard to its rules governing conflicts of law.

(b) Amendment.  This Agreement may not be amended or modified other than by a
written agreement executed by the parties hereto or their respective successors
or legal representatives.

(c) Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

To the most recent address on file with the Company.

If to the Company:

Bankrate, Inc.
477 Madison Avenue, Suite 430
New York, New York  10022
Attention:  General Counsel
Facsimile:  (917) 368-8611

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(d) Entire Agreement.  Except as explicitly set forth herein and as set forth in
Section 15 of the Employment Agreement, this Agreement represents the entire
understanding of the parties concerning the subject matter hereof and supersedes
all prior communications, agreements, and understandings, whether oral or
written, relating to the subject matter hereof.  The language contained herein
shall be deemed to be that negotiated and approved by both parties and no rule
of strict construction shall be applied.

(e) No Waiver.  No waiver by any party hereto of a breach of any provision of
this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.  The failure of any party hereto to take any action by reason
of such breach will not deprive such party of the right to take action at any
time while such breach continues.



5

 

--------------------------------------------------------------------------------

 

 

(f) Severability.  The invalidity or unenforceability of any provision (or
portion thereof) of this Agreement shall not affect the validity or
enforceability of any other provision (or portion thereof) of this Agreement.

(g) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

BANKRATE, INC.

 

 

By: /s/ Kenneth S. Esterow 
      Name: Kenneth S. Esterow
      Title: President and CEO

 

 

EXECUTIVE

 

 

/s/ Donaldson Ross 
Donaldson Ross

 

 

[Signature Page to Ross Separation Agreement]

--------------------------------------------------------------------------------

 

 

Release Agreement

This RELEASE AGREEMENT (this “Agreement”) is made and entered into as of
December [●], 2015, by and between Bankrate, Inc., a Delaware corporation (the
“Company”), and Donaldson Ross (the “Executive”).  All capitalized terms used,
but not defined, herein shall have the meanings ascribed to them in the
Separation Agreement by and between the Company and the Executive, dated as of
November 2,  2015 (the “Separation Agreement”).

WHEREAS, the Separation Agreement sets forth the terms and conditions of the
Executive’s resignation from employment with the Company and requires that the
Executive execute a release of claims in favor of the Company and its
affiliates;

WHEREAS, the Executive’s employment terminated effective as of December 31,
 2015;

WHEREAS, the terms of this Agreement are the product of mutual negotiation and
compromise between the Company and the Executive;

WHEREAS, the meaning and effect and terms of this Agreement have been fully
explained to the Executive;

WHEREAS, the Executive is hereby advised, in writing, by the Company that he
should consult with an attorney prior to executing this Agreement; and

WHEREAS, the Executive has carefully considered other alternatives to executing
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Company and the Executive hereby agree as
follows:

1. Executive’s Release.

(a) In consideration of the benefits set forth in the Separation Agreement, the
Executive, for himself and, to the maximum extent permitted by law, on behalf of
each of his agents, representatives, heirs, executors, administrators, assigns,
and successors (collectively, the “Executive Parties”), hereby unequivocally,
fully, and irrevocably releases, waives, and discharges the Company and its
former, current, or future officers, directors, agents, representatives, and
employees, all affiliates of the Company and all former, current, or future
officers, directors, agents, representatives, and employees of any such
affiliates, as well as all employee benefit plans (collectively, the “Company
Parties”) from any and all past, present, direct, indirect and/or derivative
liabilities, claims, rights, actions, causes of action, counts, obligations,
sums of money due, attorneys’ fees, costs, judgments, suits, debts, covenants,
agreements, promises, demands, damages and charges of whatever kind or nature,
known or unknown, in law or in equity (collectively, “Claims”) asserted or that
could have been asserted, under federal, state, or local statute (including,
without limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974 (except for benefits that
are or become vested on or before the last day of the Executive’s employment
with the Company, which are not affected by this Agreement), the Immigration
Reform and Control Act, the



A-1

 

--------------------------------------------------------------------------------

 

 

Sarbanes-Oxley Act of 2002, the Family and Medical Leave Act, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the Workers Adjustment and
Retraining Notification Act, the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the New York City Human
Rights Law, the New York State Human Rights Law, the New York State Labor Law,
the New York wage and wage-hour laws, Minimum Wage Law, as well as all other
similar civil rights laws and other employment-related statutes), or common law
or the laws of any other relevant jurisdiction, from the beginning of time up to
and including the date of this Agreement, arising from or out of, based upon, in
connection with or otherwise relating in any way to (i) the Employment Agreement
(as that term is defined in first WHEREAS clause of the Separation Agreement);
(ii) the Executive’s employment with the Company and its affiliates and
relationship with any of them, and/or (iii) the circumstances by which the
Executive ceased to be employed by the Company (collectively, the “Executive
Released Claims”); provided,  however, that the Executive Released Claims shall
not include (A) the Company’s obligations pursuant to or breaches of the
Separation Agreement or (B) any rights to indemnification or contribution under
the Company’s certificate of incorporation or bylaws or equivalent governing
documents of the Company and its affiliates, the law of the State of Delaware,
any indemnification agreement between the Executive and the Company, or any
rights to insurance coverage under any directors’ and officers’ liability
insurance or fiduciary insurance policy.    The parties specifically agree that
the Executive’s right and protections under the provisions of Section 29 of the
Employment Agreement, which relates to indemnification and insurance, shall
survive the execution of the Separation Agreement and this Agreement, are
incorporated in this Agreement by reference and shall remain in full force and
effect.

(b) In further consideration of the benefits set forth in the Separation
Agreement, the Executive Parties hereby unconditionally release, waive, and
forever discharge Company Parties from any and all Executive Released Claims
that the Executive Parties may have as of the date of this Agreement arising
under the Age Discrimination and Employment Act of 1967 and the Older Workers
Benefit Protection Act of 1993 (collectively, “ADEA”).  To effectuate the
release, waiver, and discharge of all ADEA rights and Claims, this Agreement is
intended to comply with the requirements of ADEA.  By signing this Agreement,
the Executive hereby acknowledges and confirms the following:  (i) he was
advised by the Company in connection with his termination to consult with an
attorney of his choice prior to signing this Agreement and to have such attorney
explain to him the terms of this Agreement, including, without limitation, the
terms relating to the Executive’s release of Claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 calendar days to consider the terms of this
Agreement and to consult with an attorney of his choosing with respect thereto;
and (iii) the Executive knowingly and voluntarily accepts the terms of this
Agreement.  The Executive also understands that he has seven calendar days
following the date on which he signs this Agreement within which to revoke the
release contained in Section 1(b) hereof, by providing a written notice of his
revocation of the release and waiver contained in this Section 1(b) to the
Company at the address set forth in Section 7(c) of the Separation Agreement.
 Notwithstanding anything in this Agreement or the Separation Agreement to the
contrary, in the event of any such revocation by the Executive, all obligations
of the Company under Sections 1(b),  1(c), and 1(d) of the Separation Agreement
shall terminate and be of no further force and effect as of the date of such
revocation.



A-2

 

--------------------------------------------------------------------------------

 

 

(c) Any Company Party released from any Executive Released Claim pursuant to
this Section 1 may plead this Agreement as a complete defense, discharge, and
bar to any action, claim, or demand brought in respect of such Executive
Released Claim in contravention of this Agreement.

(d) The Executive Parties acknowledge and agree that they may be unaware of or
may discover facts in addition to or different from those which they now know,
anticipate, or believe to be true related to or concerning the Executive
Released Claims.  The Executive Parties know that such presently unknown or
unappreciated facts could materially affect the Claims or defenses of an
Executive Party.  It is nonetheless the intent of the Executive Parties to give
a full, complete, and final release and discharge of the Executive Released
Claims.  In furtherance of this intention, the release herein given shall be and
remain in effect as full and complete releases with regard to the Executive
Released Claims notwithstanding the discovery or existence of any such
additional or different claim or fact.  To that end, with respect to the
Executive Released Claims only, the Executive Parties expressly waive and
relinquish any and all provisions, rights, and benefits conferred by any law of
the United States or of any state or territory of the United States, or of any
other relevant jurisdiction, or principle of common law, under which a general
release does not extend to Claims that a party does not know or suspect to exist
in its favor at the time of executing the release, which if known by such party
might have affected such party’s settlement.

8. Acknowledgments and Affirmations.

(a) The Executive affirms that he has been paid for all hours worked during his
term of employment with the Company.  The Executive affirms that he has been
granted any leave to which he was entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws.  The
Executive affirms that all of the Company’s decisions regarding the pay and
benefits through the date of the Executive’s execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin, or any other classification protected by law.

(b) The Executive affirms that he has no known workplace injuries or
occupational diseases.

(c) The Executive affirms that he has not been retaliated against for reporting
any allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.

(d) The Executive affirms that he does not have any current charge, claim, or
lawsuit against one or more of the Company Parties pending before any local,
state, or federal agency or court regarding his employment and the termination
of his employment.  The Executive understands that nothing in this Agreement
prevents him from filing a charge or complaint or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state, or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
the Executive is giving up any right to monetary recovery that is based on any
of the Claims the Executive has released.  The Executive also understands that
if the Executive files such a charge



A-3

 

--------------------------------------------------------------------------------

 

 

or complaint, the Executive has, as part of this Agreement, waived the
Executive’s right to receive any benefits beyond what the Executive receives
pursuant to the Separation Agreement.

(e) The Executive affirms that at the time of considering or executing this
Agreement, the Executive was not affected or impaired by illness, use of
alcohol, drugs, or other substances or otherwise impaired.  The Executive is
competent to execute this Agreement and knowingly and voluntarily waives any and
all Claims the Executive may have against the Company Parties.  The Executive
certifies that the Executive is not a party to any bankruptcy, lien,
creditor-debtor, or other proceedings that would impair his right or ability to
waive all Claims he may have against the Company Parties.

9. Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction; provided,  however, that, notwithstanding anything in this
Agreement to the contrary, any invalidation of the Executive’s release given in
Section 1 of this Agreement shall release the Company from its other obligations
under the Separation Agreement.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only as broad
as is enforceable.

10. Miscellaneous.  This Agreement will be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of Florida
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Florida to be applied.  In furtherance of the foregoing, the
internal law of the State of Florida will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.  This Agreement shall become effective and enforceable
on the eighth day following its execution by the Executive; provided he does not
exercise his right of revocation as described above.  If the Executive fails to
sign this Agreement or revokes his signature, this Agreement will be without
force or effect, and the Executive shall not be entitled to the payments and
benefits described in Sections 1(c) and 1(d) of the Separation Agreement.

11. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF ITS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



A-4

 

--------------------------------------------------------------------------------

 

 

12. ADDITIONAL ACKNOWLEDGMENTS.  THE PARTIES HAVE READ AND FULLY CONSIDERED THIS
AGREEMENT AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AN AGREEMENT.  THE
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS, AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT.  HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN THE SEPARATION
AGREEMENT, THE EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT.  IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS
FROM THE LAST DATE OF EMPLOYMENT, THEN THE EXECUTIVE ACKNOWLEDGES AND WARRANTS
THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 21-DAY REVIEW PERIOD, AND THIS
DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY
THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR
TO THE EXPIRATION OF 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO
SIGN RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

[Signature Page Follows]

 

A-5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties to this Agreement now voluntarily and knowingly
execute this Agreement.

BANKRATE, INC.

 

 

By: /s/ Kenneth S. Esterow 

      Name: Kenneth S. Esterow

      Title: President and CEO

 

 

Date: November 2, 2015

 

 

EXECUTIVE

 

 

/s/ Donaldson Ross 
Donaldson Ross

 

 

Date: November 2, 2015



A-6

 

--------------------------------------------------------------------------------